WAIVER NO. 7 TO RECEIVABLES PURCHASE AGREEMENT THIS WAIVER NO. 7 (this "Waiver"), dated as of January 31, 2007, is among Truck Retail Accounts Corporation, a Delaware corporation ("Seller"), Navistar Financial Corporation, a Delaware corporation ("Navistar”), as initial Servicer (Navistar, together with Seller, the "Seller Parties" and each a"Seller Party”), the entities set forth on the signature pages to this Agreement (together with any of their respective successors and assigns hereunder, the "Financial Institutions”),
